DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to application filed on 08/28/2019.
Claims 1, 5, 11, 15, 19, 24, 27, 33, 37, 41 and 47 have been amended via Examiner’s amendment.
Claims 4, 46 and 48 have been canceled via Examiner’s amendment.
Claims 1-3, 5-45 and 47 are pending, with claims 1, 24 and 47 being independent.
Claims 1-3, 5-45 and 47 are allowed.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.  The replacement drawing submitted on 10/28/2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 08/28/2019, 08/24/2020 and 10/28/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with “an IUA resource configured to…” and “an arbiter configured to…” and “a work scheduler configured to…” in claims 1 and 47.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Timothy J. Meagher (Reg. No. 39,302) on 12/02/2021 to place the application in condition for allowance. 

The application has been amended as follows: 
In the Claims:
	Claims 1, 5, 11, 15, 19, 24, 27, 33, 37, 41 and 47 are currently amended.
	Claims 4, 46 and 48 are canceled.

This list of claims will replace all prior versions, and listings, of claims in the application:
 
List of the Claims: 

(Currently Amended)  A system for queuing work within a virtualized scheduler based on in-unit accounting (IUA) of in-unit entries (IUEs), the system comprising:
	an IUA resource configured to store, in association with an IUA identifier, an IUA count and IUA threshold, the IUA count representing a global count of work-queue entries (WQEs) that are associated with the IUA identifier and occupy respective IUEs of an in-unit entry (IUE) resource, the IUA threshold set to limit the global count, the virtualized scheduler including a work scheduler configured to access the IUE resource; and
an arbiter configured to move a given work-queue entry (WQE) from a given per-group transitory admission queue (TAQ) into a given per-group in-unit admission queue (IAQ) in the IUE resource to be queued for scheduling by the work scheduler, the given per-group TAQ and the given per-group IAQ assigned to the given scheduling group, the arbiter further configured to retrieve the IUA count and IUA threshold from the IUA resource, based on the IUA identifier, and to control, as a function of the IUA count and IUA threshold retrieved, whether [[a]] the given work-queue entry (WQE) from [[a]] the given scheduling group, assigned to the IUA identifier, is moved into the IUE resource to be queued for scheduling by the work scheduler of the virtualized scheduler.

(Original)  The system of Claim 1, wherein a plurality of scheduling groups is assigned to the IUA identifier and wherein the plurality of scheduling groups includes the given scheduling group.
(Original)  The system of Claim 1, wherein the IUA identifier corresponds to a virtual machine, an application, or a physical function (PF) or virtual function (VF) associated with a single root I/O virtualization (SR-IOV) interface.
(Cancelled)  
(Currently Amended)  The system of Claim 1, 
the IUE resource includes a plurality of IUEs; and

		allocate a free IUE of the plurality of IUEs to be used as a given IUE for moving the given WQE into the IUE resource; 
		move the given WQE from the given per-group TAQ to the given IUE;
		add the given IUE to [[a]] the given per-group in-unit admission queue (IAQ) for the given scheduling group or associate the given IUE with the given scheduling group to create the given per-group IAQ for the given scheduling group; and
		cause the IUA count in the IUA resource to be updated.   
(Original)  The system of Claim 5, wherein, to cause the IUA count to be updated, the arbiter is further configured to cause the IUA count to be incremented.  
(Original)  The system of Claim 5, wherein:
	moving the given WQE to occupy the given IUE enables the given WQE to be available for scheduling by a work scheduler of the virtualized scheduler; and
	in an event the work scheduler determines that the given WQE is to be scheduled, the work scheduler is configured to assign the given WQE to a given workslot of a plurality of workslots. 
(Original)  The system of Claim 7, wherein:

(Original)  The system of Claim 1, wherein the IUA threshold is a maximum value for the IUA count and represents a maximum number of IUEs in the IUE resource that are permitted to be occupied by respective WQEs from among all scheduling groups assigned to the IUA identifier.
(Original)  The system of Claim 1, wherein the IUE resource includes a plurality of IUEs and wherein the global count of WQEs is a total number of all admitted, conflicted, scheduled, and descheduled WQEs that are associated with the IUA identifier and occupy respective IUEs of the plurality of IUEs.
(Currently Amended)  The system of Claim 1, wherein, to control whether the given WQE is moved, the arbiter is further configured to implement an IUA test and, based on a positive result for the IUA test implemented, to move the given WQE from [[a]] the given per-group transitory admission queue (TAQ), assigned to the given scheduling group, and into the IUE resource, wherein the positive result is based on determining that the IUA count is less than the IUA threshold. 
(Original)  The system of Claim 11, wherein the positive result is further based on determining that a free count is greater than zero and wherein the free count is a total number of unoccupied IUEs of a plurality of available IUEs of a plurality of 
(Original)  The system of Claim 12, wherein at least one IUE, of the plurality of IUEs, is reserved and wherein the plurality of available IUEs excludes the at least one IUE reserved. 
(Original)  The system of Claim 12, wherein the positive result is further based on determining that a group count is less than or equal to a group reserved threshold and wherein:
	the group count is a total number of IUEs, of the plurality of IUEs, that are occupied by respective WQEs that belong to the given scheduling group and have never been scheduled by a work scheduler of the virtualized scheduler; and
	the group reserved threshold is a given number of reserved IUEs, of the plurality of IUEs, that are reserved for the given scheduling group for occupancy by WQEs that belong to the given scheduling group and have never been scheduled by the work scheduler.      
(Currently Amended)  The system of Claim 14, wherein:
	a first portion of IUEs, of the plurality of IUEs, is arranged to form [[a]] the given per-group in-unit admission queue (IAQ) in the IUE resource for the given scheduling group, the given per-group IAQ created by the arbiter by allocating free IUEs of the plurality of IUEs and moving WQEs belonging to the given scheduling group into the free IUEs allocated;

WQEs occupying respective IUEs of the given per-group IAQ and the given per-group conflict queue representing the respective WQEs that belong to the given scheduling group and have never been scheduled by the work scheduler.
(Original)  The system of Claim 15, wherein the arbiter is further configured to increment the group count in an event the given WQE is moved into the IUE resource and wherein, in an event the given WQE is scheduled by the work scheduler and work associated with the given WQE completed, either the arbiter or the work scheduler is configured to decrement the group count.
(Original)  The system of Claim 12 wherein the positive result is further based on determining that a) the free count is greater than a reserved free count, wherein the reserved free count is counted as part of the free count, and b) a group count is less than a group maximum threshold.
(Original)  The system of Claim 17, wherein:

	the group count is a total number of IUEs, of the plurality of IUEs, that are occupied by respective WQEs that belong to the given scheduling group and have never been scheduled by the work scheduler; and
	the group maximum threshold is a maximum number of IUEs, of the plurality of IUEs, that are permitted to be occupied by WQEs that are from the given scheduling group and that have never been scheduled by the work scheduler.   
(Currently Amended)  The system of Claim 18, wherein: 
	the IUE resource includes [[a]] the given per-group IAQ for the given scheduling group and a given per-group conflict queue for the given scheduling group; and
	the WQEs that are from the given scheduling group and that have never been scheduled occupy respective IUEs of: the given per-group IAQ, given per-group conflict queue, or a combination thereof.
(Original)  The system of Claim 17, wherein the positive result is further based on determining that a group count is less than or equal to a group reserved threshold or that a) the free count is greater than a reserved free count, wherein the reserved free count is counted as part of the free count, and b) a group count is less than a group maximum threshold.

(Original)  The system of Claim 1, wherein the IUA resource includes a lookup table configured to store a plurality of respective IUA count and IUA threshold pairings each associated with a respective IUA identifier.
(Original)  The system of Claim 1, wherein the given WQE includes: 
	an identifying pointer;
	a tag value, the tag value associating the given WQE with a unique work-flow;
	a tag-type, the tag-type specifying whether the unique work-flow is ordered, atomic, or un-ordered; and
a group identifier, the group identifier corresponding to the given scheduling group.
(Currently Amended)  A method for queuing work within a virtualized scheduler based on in-unit accounting (IUA) of in-unit entries (IUEs), the method comprising:
moving a given work-queue entry (WQE) from a given per-group transitory admission queue (TAQ) into a given per-group in-unit admission queue (IAQ) in an in-unit entry (IUE) resource to be queued for scheduling by a work scheduler of the virtualized scheduler, the given per-group TAQ and the given per-group IAQ assigned to the given scheduling group, the moving including:
the in-unit entry (IUE) resource, the IUA threshold set to limit the global count; and
	controlling, as a function of the IUA count and IUA threshold retrieved from the IUA resource based on the IUA identifier, whether [[a]] the given work-queue entry (WQE) from [[a]] the given scheduling group, assigned to the IUA identifier, is moved into the IUE resource to be queued for scheduling by the work scheduler of the virtualized scheduler.  
(Original)  The method of Claim 24, further comprising assigning a plurality of scheduling groups to the IUA identifier, the plurality of scheduling groups including the given scheduling group.
(Original)  The method of Claim 24, wherein the IUA identifier corresponds to a virtual machine, an application, or a physical function (PF) or virtual function (VF) associated with a single root I/O virtualization (SR-IOV) interface.
(Currently Amended)  The method of Claim 24, wherein the controlling includes determining whether the given WQE is to be moved and, in an event it is determined that the given WQE is to be moved, the method further comprises:
allocating a free IUE of the plurality of IUEs, the free IUE to be used as a given IUE for admitting the given WQE into the resource;
the given per-group transitory admission queue (TAQ) to the given IUE;
adding the given IUE to [[a]] the given per-group in-unit admission queue (IAQ) for the given scheduling group or associating the given IUE with the given scheduling group to create the given per-group IAQ for the scheduling group; and
updating the IUA count in the IUA resource based on the IUA identifier, wherein the given per-group TAQ includes queued WQEs received for the given scheduling group.   
(Original)  The method of Claim 27, wherein updating the IUA count includes incrementing the IUA count.  
(Original)  The method of Claim 27, wherein moving the given WQE to occupy the given IUE enables the given WQE to be available for scheduling and wherein, in an event the given WQE is scheduled, the method further comprises:
	assigning the given WQE to a given workslot of a plurality of workslots.  
(Original)  The method of Claim 29, wherein the method further comprises:
in response to a notification that work associated with the given WQE has been completed, freeing the given IUE for reuse; and 
causing the IUA count in the IUA resource to be decremented.  
(Original)  The method of Claim 27, wherein the IUA threshold is a maximum value for the IUA count and represents a maximum number of IUEs in the IUE resource that are permitted to be occupied by respective WQEs from among all scheduling groups assigned to the IUA identifier.

	retrieving the global count from the IUA resource based on the IUA identifier, wherein the global count is a total number of all admitted, conflicted, scheduled, and descheduled WQEs that are associated with the IUA identifier and occupy respective IUEs of the plurality of IUEs.
(Currently Amended)  The method of Claim 27, wherein the controlling includes: 
	implementing an IUA test, the implementing including comparing the IUA count to the IUA threshold; and 
based on a positive result for the IUA test implemented, moving the given WQE from [[a]] the given per-group transitory admission queue (TAQ), assigned to the given scheduling group, and into the IUE resource, wherein the positive result is based on determining that the IUA count is less than the IUA threshold as a function of the comparing.
(Original)  The method of Claim 33, wherein the positive result is further based on determining that a free count is greater than zero and wherein the free count is a total number of unoccupied IUEs of a plurality of available IUEs of the plurality of IUEs, the plurality of available IUEs available to an arbiter for moving WQEs into the IUE resource for queueing. 
(Original)  The method of Claim 34, further comprising reserving at least one IUE, of the plurality of IUEs, and wherein the plurality of available IUEs excludes the at least one IUE reserved. 

	the group count is a total number of IUEs, of the plurality of IUEs, that are occupied by respective WQEs that belong to the given scheduling group and have never been scheduled by a work scheduler of the virtualized scheduler; and
	the group reserved threshold is a given number of reserved IUEs, of the plurality of IUEs, that are reserved for the given scheduling group for occupancy by WQEs that belong to the given scheduling group and have never been scheduled by the work scheduler.      
(Currently Amended)  The method of Claim 36, wherein:
	a first portion of IUEs, of the plurality of IUEs, is arranged to form [[a]] the given per-group in-unit admission queue (IAQ) in the IUE resource for the given scheduling group, the given per-group IAQ created by an arbiter by allocating free IUEs of the plurality of IUEs and moving WQEs belonging to the given scheduling group into the free IUEs allocated;
a second portion of IUEs, of the plurality of IUEs, is arranged to form a given per-group conflict queue in the IUE resource for the given scheduling group, the second portion of IUEs occupied by respective WQEs that were moved by the work scheduler, from the given per-group IAQ to the given per-group conflict queue, in response to respective attempts to schedule the respective WQEs, the respective attempts having failed due to respective scheduling conflicts; and

(Original)  The method of Claim 37, further comprising: 
	incrementing the group count in an event the given WQE is moved into the IUE resource; and
	decrementing the group count in an event the given WQE is scheduled by the work scheduler and work associated with the given WQE completed.
(Original)  The method of Claim 34, wherein the positive result is further based on determining that a) the free count is greater than a reserved free count, wherein the reserved free count is counted as part of the free count, and b) a group count is less than a group maximum threshold.
(Original)  The method of Claim 39, wherein:
	the reserved free count is a total number of unoccupied reserved IUEs from among reserved IUEs, of the plurality of IUEs, that are reserved for moving WQEs of respective scheduling groups into the IUE resource;
	the group count is a total number of IUEs, of the plurality of IUEs, that are occupied by respective WQEs that belong to the given scheduling group and have never been scheduled by a work scheduler of the virtualized scheduler; and
	the group maximum threshold is a maximum number of IUEs, of the plurality of IUEs, that are permitted to be occupied by WQEs that are from the 
(Currently Amended)  The method of Claim 40, wherein the IUE resource includes [[a]] the given per-group IAQ for the given scheduling group and a given per-group conflict queue for the given scheduling group and wherein the WQEs that are from the given scheduling group and that have never been scheduled occupy respective IUEs of: the given per-group IAQ, given per-group conflict queue, or a combination thereof.
(Original)  The method of Claim 41, wherein the positive result is further based on determining that a group count is less than or equal to a group reserved threshold or that a) the free count is greater than a reserved free count, wherein the reserved free count is counted as part of the free count, and b) a group count is less than a group maximum threshold.
(Original)  The method of Claim 24, wherein, in an event the IUA count is greater than or equal to the IUA threshold, the method further comprises disregarding the given WQE from consideration for movement into the IUE resource.
(Original)  The method of Claim 24, wherein the IUA resource includes at least one lookup table and wherein the retrieving includes:
	retrieving from a given lookup table of the at least one lookup table, the given lookup table storing a plurality of respective IUA count and IUA threshold pairings each associated with a respective IUA identifier.

an identifying pointer;
a tag value, the tag value associating the given WQE with a unique work-flow;
a tag-type, the tag-type specifying whether the unique work-flow is ordered, atomic, or un-ordered; and
a group identifier, the group identifier corresponding to the given scheduling group.
(Cancelled)  
(Currently Amended)  A network services processor comprising:
a plurality of processor cores; and
a virtualized scheduler including:
an in-unit accounting (IUA) resource, the IUA resource configured to store, in association with an IUA identifier, an IUA count and IUA threshold, the IUA count representing a global count of work-queue entries (WQEs) that are associated with the IUA identifier and occupy respective IUEs of an in-unit entry (IUE) resource, the IUA threshold set to limit the global count;
a work scheduler configured to access the IUE resource; and
an arbiter configured to move a given work-queue entry (WQE) from a given per-group transitory admission queue (TAQ) into a given per-group in-unit admission queue (IAQ) in the IUE resource to be queued for scheduling by the work scheduler, the given per-group TAQ and the given per-group IAQ assigned to the given scheduling group, the arbiter further configured to retrieve the IUA count and IUA threshold from the IUA resource, based on the IUA identifier, and the given work-queue entry (WQE) from [[a]] the given scheduling group, assigned to the IUA identifier, is moved into the IUE resource to be queued for scheduling by the work scheduler of the virtualized scheduler for processing by a given processor core of the plurality of processor cores or a given thread executing on the given processor core.
(Cancelled)  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with other claimed limitations, “an IUA resource configured to store, in association with an IUA identifier, an IUA count and IUA threshold, the IUA count representing a global count of work-queue entries (WQEs) that are associated with the IUA identifier and occupy respective IUEs of an in-unit entry (IUE) resource, the IUA threshold set to limit the global count, the virtualized scheduler including a work scheduler configured to access the IUE resource; and an arbiter configured to move a given work-queue entry (WQE) from a given per-group transitory admission queue (TAQ) into a given per-group in-unit admission queue (IAQ) in the IUE resource to be queued for scheduling by the work scheduler, the given per-group TAQ and the given per-group IAQ assigned to the given scheduling group, the arbiter further configured to retrieve the IUA count and IUA threshold from the IUA resource, based on the IUA identifier, and to control, as a function of the IUA count and IUA threshold retrieved” as recited in independent claim 1, and further fails to teach similarly worded limitations in independent claims 24 and 47. 

These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-8 and 10-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

December 4, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196